Margaret Meads, Judge dissenting. I do not agree with the majority’s conclusion that appellant was not in actual physical control of his vehicle, pursuant to Ark. Code Ann. § 5-65-103 (Repl. 1997). Under these facts, I believe appellant should be found to have been in actual physical control of his vehicle, and I would affirm both convictions. The majority relies on Dowell v. State, 283 Ark. 161, 671 S.W.2d 740 (1984), to support its position. However, the majority fails to recognize a significant fact which I believe distinguishes that case from this one. It is true that Dowell was found asleep in his automobile, parked with the motor not running, with the keys in the seat of the vehicle by appellant’s side. Yet it is not clear from the opinion whether Dowell was behind the steering wheel or even whether he was seated in the front seat or back seat of his automobile. The majority assumes, without factual basis, that the keys were found on the front seat of Dowell’s vehicle. In this case, there is no question that appellant was sitting behind the steering wheel of his pickup truck and that the keys were on the dash. Thus, I believe the facts are more akin to Wiyott v. State, 284 Ark. 399, 683 S.W.2d 220 (1985), where our supreme court ruled that appellant was in control of a vehicle within the meaning of Ark. Stat. Ann. § 75-2503(a) (Supp. 1983), the predecessor to Ark. Code Ann. § 5-65-103. In Wiyott, appellant was found behind the steering wheel of a vehicle, with the key in the ignition; he attempted to start the vehicle when he awoke; and there was no evidence anyone else had control over the vehicle. The court noted: “[T]he evidence would support the finding that appellant was exercising direct influence over his vehicle and had the authority to manage it. At any moment he could have awakened and started his vehicle.” Id. at 402. Moreover, I believe that the reasoning of our court in Hodge v. State, 27 Ark. App. 93, 766 S.W.2d 619 (1989), is persuasive. There we said that “[t]he object of this legislation is to prevent intoxicated persons from not only driving on the highways, but also from having such control over a motor vehicle that they may become a menace to the public at any moment by driving it.” 27 Ark. App. at 96, 766 S.W.2d at 620. Here, although the keys were on the dash of the vehicle and not in the ignition, I think there is substantial circumstantial evidence to establish that appellant had actual physical control of the vehicle, because he was sitting behind the steering wheel, no one else was in the truck, and he could easily have become a menace to the public at any moment by driving. Thus, I agree with the trial judge’s finding that appellant, at any moment, could have awakened and started the vehicle and thus was in as much control of the vehicle as an intoxicated person could be. I believe there is substantial evidence to support the conclusion that appellant was in actual physical control of a motor vehicle while intoxicated. As the majority correctly points out, in order to fall under the implied-consent laws, one must operate a motor vehicle or be in actual physical control of a motor vehicle. Ark. Code Ann. § 5-65-202(a) (Supp. 1999). Because I believe that appellant was in actual physical control of a motor vehicle, then I would also conclude that he is deemed to have given consent to a breath test, and since appellant refused the test, he is guilty of refusing to submit to a breath test. For these reasons, I dissent. Pittman, J., agrees.